DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8, 11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,633,738 B1 (Guo) in view of US 2014/0019675 A1 (Oh) as motivated by the paper by Jaeyong Jeong titled, “Lifetime Improvement of NAND Flash-based Storage Systems Using Dynamic Program and Erase Scaling” (Jeong).
Regarding claim 1 and analogous claims 8 and 15: 
Guo discloses, an electronic apparatus (non-volatile memory system (100) [Fig. 1A]), comprising: one or more substrates (memory dies (104) [Fig. 1A]); and logic coupled to the one or more substrates (i.e. controller (102) with state machine (152) and power control circuitry (156) [Fig. 1A] [Fig. 9], the logic to: set an erase voltage for a first block of a persistent storage media to a default erase voltage (by disclosing that in response to the , determine if the first block of the persistent storage media is identified for a secure erase operation, and set the erase voltage for the first block of the persistent storage media for a fast erase operation if the first block of the persistent storage media is identified for the secure erase operation, (by teaching that the blocks identified for a secure erase operation may be erased using a fast erase operation with a voltage corresponding to the fast erase operation [Fig. 11] [Col 19: lines 15-50] [Col 23: line 19 -Col 24: line 36]) where the fast erase operation corresponds to a weaker erase operation relative to the default erase operation (by disclosing that the fast erase operation supplies a fewer number of erase pulses than the default erase operation [Col 3: lines 40-55] [Col 19: lines 15-50]) wherein the voltage for a fast erase operation is less than the erase dwell time control state voltage (by teaching that after the memory cells are erased with the fast erase operation as part of the secure erase operation, the memory cells are written with a default flash write operation (i.e. the dwell time control state voltage) (i.e. the memory cells threshold voltage is raised after the initial fast erase operation as part of the secure erase operation where they are left until they are subsequently written to again as consistent with the disclosure of the erase dwell time control state in the specification [Specification: pg. 13: lines 5 – 20]) [Col 19: lines 15-48]).
Guo does not explicitly disclose, but Oh teaches to use to a shallow erase voltage for a quick erase operation, where the shallow erase voltage corresponds to a weaker erase operation relative to the default erase voltage such that the shallow erase voltage is higher than the default erase voltage (by teaching that a quick erase operation may be performed on memory cells of a block, where the quick erase operation sets the memory to a threshold level 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fast erase operation disclosed by Guo to include the lower magnitude erase voltage to be applied to the memory and only require the cells to reach a 2nd erase verification voltage higher (i.e. less negative) than the normal erase verification voltage as taught by Oh. 
One of ordinary skill in the art would have been motivated to make this modification because the quick erase mode may reduce the erase time, as taught by Oh in [0072] and a shallow erase voltage may reduce the effective wearing of a NAND flash block such that it can increase the lifespan of the memory as taught by Jeong in [pg. 64: Col 1: ¶3 – Col 2: ¶1].
Regarding claim 4 and analogous claims 11 and 18:
The apparatus of claim 1 is made obvious by Guo-Oh-Jeong. 
Guo in view of Oh further disclose, wherein the logic is further to: set the erase voltage for one or more blocks of the persistent storage media including the first block to the default erase voltage; identify the one or more blocks of the persistent storage media for the secure erase operation; set the erase voltage for the identified one or more blocks to the shallow erase voltage, where the shallow erase voltage corresponds to a more shallow erase distribution relative to the default erase voltage; and perform an erase operation on the identified one or more blocks (according to the analysis performed for claim 1). 
Regarding claim 7 and analogous claim 14:
The apparatus of claim 1 is made obvious by Guo-Oh-Jeong. 
Guo further discloses, wherein the persistent storage media is part of a solid state drive (by disclosing that the storage system may be a solid state drive (SSD) [Col 5: lines 30-50])
Claims 3, 5-6 10, 12-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo-Oh-Jeong in further view of US Patent No. US 10,141,060 B1 (Iwai).
Regarding claim 3 and analogous claims 10 and 17:
The apparatus of claim 1 is made obvious by Guo-Oh-Jeong. 
Guo further discloses, wherein the logic is further to: perform an erase operation on the first block (by disclosing that in response to the controller and erase module sending secure erase operations for blocks of memory to the non-volatile memory, the power control circuitry applies the erase voltage to the cells of the block (i.e. performs an erase operation on the first block) [Fig. 11]) and place the first block in an erase dwell time control state by teaching that after the memory cells are erased with the fast erase operation as part of the secure erase operation, the memory cells are written with a default flash write operation (i.e. with the dwell time control state voltage such that they are left in the erase dwell time control state) (i.e. the memory cells threshold voltage is raised after the initial fast erase operation as part of the secure erase operation where they are left until they are subsequently written to again as consistent with the disclosure of the erase dwell time control state in the specification [Specification: pg. 13: lines 5 – 20]) [Col 19: lines 15-48] [Col 23: lines 19-42]).
Guo does not explicitly disclose, but Oh teaches, determine if the first block is erased such that the programming taught by Guo would not be performed until the first block is determined to be erased (by teaching that the for a quick erase operation, the memory cells of the block are programmed to be lower than a pseudo erase verification level, where a verification read is performed to ensure the block of memory is normally erased (i.e. determine if the first erased block is determined to be erased) [0046] [0052] [0074] [Fig. 9])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fast erase disclosed by Guo to include the erase verification read step as taught by Oh. 
One of ordinary skill in the art would have been motivated to make this modification because it can verify whether the erase operation was performed correctly and ensure that the threshold voltage was reached, as taught by Oh in [0074]. 
Guo does not explicitly disclose, but Iwai teaches, set the erase voltage for the first block back to the default erase voltage (by teaching that after a secure erase is performed when the erase target block is not required to reach the “Er” (i.e. erased) level, when newly writing data in the erase target block, the normal erase operation is additionally performed [Col 13: lines 15-30]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the erase voltage for a block after performing the secure erase disclosed by Guo to include performing a normal erase with the normal erase voltage as taught by Iwai. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to erase a block with a normal erase operation in order to write new data to a block, as taught by Iwai in [Col 4: lines 4-15] [Col 13: lines 15-30]. 
Regarding claim 5 and analogous claims 12 and 19: 
The apparatus of claim 4 is made obvious by Guo-Oh-Jeong. 
Guo in view of Oh in further view of Iwai makes obvious wherein the logic is further to: determine if all of the identified one or more blocks are erased; and place the identified one or more blocks in an erase dwell time control state and set the erase voltage for the identified one or more blocks back to the default erase voltage, if all of the identified one or more blocks are determined to be erased (according to the analysis performed for claim 3). 
Regarding claim 6 and analogous claims 13 and 20:
The apparatus of claim 1 is made obvious by Guo-Oh-Jeong. 
Guo in view of Oh in further view of Iwai makes obvious, wherein the persistent storage media comprises one or more memory die, and wherein the logic is further to: identify one or more blocks of the persistent storage media, including the first block, for the secure erase operation in response to a command, and for each memory die that includes at least one block of the identified one or more blocks:the memory die on the memory die after the erase voltage is set to the shallow erase voltage on the memory die; determine if all of the identified one or more blocks on the memory die are erased; and place all of the identified one or more blocks in an erase dwell time control state and set the erase voltage on the memory die for the identified one or more blocks on the memory die back to the default erase voltage after all of the identified one or more blocks on the memory die are determined to be erased (according to the analysis performed for claim 5). 

Response to Arguments
In response to the amendments to claims 6, 13 and 20, the previous 35 U.S.C. §112(b) rejection for the claims has been withdrawn. 
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.
The Applicant argues that “[t]he default flash write operation is different from and has nothing to do with the recited erase dwell time control state voltage” [pg. 8: ¶5: Remarks dated 03 November 2021 (Rem)]. The Examiner respectfully disagrees. After reviewing the specification in its entirety, the only boundaries placed on the definition of “the erase dwell time control state voltage” that the Examiner could find is that the erase dwell time control state voltage must be higher than the shallow erase voltage [Spec, Fig. 4] [Spec, pg. 6, lines 10-22] [Spec, pg. 8, lines 9-20] [Spec, pg. 10, lines 1-12] [Spec, pg. 12, lines 28-32] [Spec, pg. 17, lines 9-18]). Furthermore, [pg. 13: lines 5-18] of the specification suggests that placing a NAND cell into the EDTC control state voltage is achieved through a programming operation (“the shallow erase distribution only moves up slightly to get into the EDTC state (e.g. from V-SHALLOW to VEDTC, instead of from VERASE_DEFAULT to VEDTC). The smaller voltage movement may reduce the stress of the EDTC program...” (emphasis added). Therefore, the secure erase operation taught by Guo in [Col 19: lines 15-48] (as cited previously), which erases a memory cell with a fast erase operation and then programs it with a default programming voltage (which is positive (i.e. higher than any erase voltage) [Col 7: lines 55-67]) as part of a secure physical erase operation may be thought of as an erase dwell time control state voltage as it meets all of the requirements of the description of the EDTC state voltage of the specification. Therefore, the combination of Guo in view of Oh as motivated by Jeong does teach the claimed limitation “the shallow erase voltage is between the default erase voltage and an erase dwell time control state voltage” and the claim is rendered obvious, contrary to Applicant’s assertion that it does not [pg. 8: ¶4: Rem]
The Applicant further argues that “[t]hose skilled in the art would appreciate that erase dwell time refers to an amount of time that one or more cells are set to an erased state, or an idle time between consecutive program and erase operations where partial self-repair of damage caused by program and erase operations may occur” [pg. 9: ¶1: Rem]. The Examiner points out that even assuming arguendo that Applicant’s characterization of “erase dwell time” is time gives no bounds to the meaning of a control state voltage that one of ordinary skill in the art would ascribe to an “erase dwell time control state voltage” as claimed. Additionally, the Applicant’s specification does not link the “erase dwell time control state voltage” to any self-repair effects or an amount of time a memory cell is in an erased state as Applicant’s specification does not even mention “self-repair”, an “amount of time”, or “idle time”. Furthermore, Guo’s secure physical secure erase operation performs a quick erase and then a program operation with a default programming voltage as part of the secure erase operation. Therefore, after the program operation with the default programming voltage as part of the secure physical erase operation taught by Guo, the memory cells will be left in the secure erased state until they are erased or programmed again in future use of the memory (i.e. for an amount of time, they will be left in an erased state, or they will be left idle for an amount of time before another (i.e. consecutive) program operation (i.e. an idle time between consecutive program and erase operations)) per Applicant’s characterization of “erase dwell time”, such that the default program voltage may correspond to a control state voltage during an erase dwell time (as Applicant appears to argue, although not required by the claims). 
The Applicant further argues that Guo and Oh are “completely silent” with respect to the recited erase dwell time control state voltage [pg. 9: ¶2: Rem]. While the Examiner concedes that neither Guo nor Oh explicitly use the words “erase dwell time control state voltage”, the combination of Guo and Oh does teach setting a voltage to a default programming voltage (i.e. erase dwell time control state voltage) higher than a quick (i.e. shallow) erase voltage, which is higher (i.e. less negative (i.e. shallower)) than a default erase voltage, as part of a secure erase operation as required by the claims and the defined bounds of a “erase dwell time control state voltage” as taught in the specification. The combination of Guo and Oh therefore makes 
The Applicant further argues that “the rejection is improper and fails to consider each and every claim or to properly identify what portions of the references are relied upon to make even a prima facie case of obviousness” [pg. 9: ¶4-5: Rem]. The Examiner respectfully disagrees. Claim 4 recites, “set the erase voltage for one or more blocks of the persistent storage media including the first block to the default erase voltage”, which requires no more than the corresponding claim element “set an erase voltage for a first block of a persistent storage media to a default erase voltage”, which was properly rejected with citations to the Guo reference [see ¶10 of the Non-Final Office Action dated 06 August 2021 (NFOA)]. Claim 4 further recites, “identify the one or more blocks of the persistent storage media for the secure erase operation”, which requires no more than a positive determination in the corresponding claim element “if the first block of the persistent storage media is identified for a secure erase operation” from claim 1, which was properly rejected with a citation to the positive determination that a block was identified for a secure erase operation in Guo [see ¶10 of the NFOA]. Claim 4 further recites, “set the erase voltage for the identified one or more blocks to the shallow erase voltage, where the shallow erase voltage corresponds to a more shallow erase distribution relative to the default erase voltage”, which requires no more than the corresponding claim element “set the erase voltage for the first [i.e. identified] block of the persistent storage media to a shallow erase voltage, where the shallow erase voltage corresponds to a weaker erase operation relative to the default erase operation” which was properly rejected with citations to Guo and Oh [see ¶10-11 of the NFOA] except that claim 4 additionally specifies the shallow erase voltage corresponds to a more shallow distribution (as pointed out by Applicant in [pg. 9: ¶6: Rem]). However, in the claim rejection for claim 1, the examiner explicitly mapped a teaching of the erase pulses in Oh to the claimed “shallower distribution” to correspond to the additional limitations in claim 4 [see ¶11 of the NFOA] by Oh have a lesser magnitude than the normal erase voltage (i.e. shallower distribution). For this reason, in the rejection of claim 1, the Examiner properly provided a rational to form the basis of a complete rejection of each and every claim element of claim 4 and Applicant’s argument that “none of the cited references, individually or in combination, teach or suggest [a more shallow erase distribution]” is unpersuasive [pg. 9: ¶6: Rem].  
The Applicant further argues that Oh makes no mention of “a more shallow erase distribution” [pg. 10: ¶1: Rem]. The Examiner respectfully disagrees according to the above analysis and previously provided analysis [see ¶11 of the NFOA] that the lower magnitude erase pulses taught by Oh to perform an erase operation with a less negative verification voltage results in a “shallower erase distribution” (i.e. less negative) than a corresponding normal erase operation with normal (i.e. more negative) erase pulses and a more negative erase verification voltage (i.e. less shallow). 
The Applicant further argues that “the numerous references that are stitched together to make the rejection is substantial evidence of impermissible hindsight” [pg. 10: ¶5: Rem]. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Applicant’s argument is therefore not persuasive. 
The Applicant further argues that “the rejection [of claims 5-6, 12-13, and 19-20] is improper and fails to consider each and every element of the claims or to properly identify what portions of the recitations are relied upon to make even a prima facie case of obviousness” [pg. 10: ¶7: Rem]. The Examiner respectfully disagrees. As shown above, Claim 4 (from which claim 5 depends) only requires that the first block is included in the “the identified blocks” as the step of “identify the one or more blocks” only requires the inclusion of the first block (i.e. “including the first block” from claim 4). For this reason, the step recited in claim 5 (and Guo in view of Oh in further view of Jeong in further view of Iwai [see ¶28-34]. Similarly, “place the identified one or more blocks in an erase dwell time control state and set the erase voltage for the one or more blocks back to the default erase voltage, if all of the identified one or more blocks are determined to be erased” is made obvious by a showing that Guo in view of Oh in further view of Jeong in further view of Iwai teaches “place the first block in an erase dwell time control state and set the erase voltage for the first block back to the default erase voltage, if the first block is determined to be erased” according to the analysis performed in claim 3 because a showing that the claimed steps are performed on the first block is all that is required to make obvious claim 5 (and analogous claims 12 and 19) because it more broadly recites, “the identified one or more blocks” and therefore the rejection of claim 3 is proper. Regarding claim 6: Claim 6 (and analogous claims 13 and 20) is readily envisaged as the combination of claim elements from claims 4 and 5 with the inclusion of “a memory die” that includes the “one or more blocks” (of which only the “first block” is required, and correspondingly only the die including the first block is required), which was properly rejected as seen in the analysis above and as seen in the explicit mapping [see ¶10 of the NFOA] in the rejection for claim 1 to “the power control circuitry of the die to generate the one or more erase voltage pulses to the appropriate blocks of the die” of Guo. For these reasons, the Applicant’s arguments are unpersuasive. 
The Applicant further argues that claims 3, 5-6, 10, 12-13, 17 and 19-20 recite features related to “an erase dwell time control state” and none of the cited references, individually or in combination, teach or suggest these claim limitations [pg. 11: ¶1: Rem]. The Examiner respectfully disagrees and points the Applicant to the claim mappings performed above where the features related to “an erase dwell time control state” are explicitly mapped to the teachings in the cited references. 
The Applicant further argues that the rejection is a piecemeal analysis, which fails to consider the claims or references as a whole [pg. 11: ¶2: Rem]. The Examiner respectfully disagrees as the motivation to combine the references to arrive at the claimed invention were explicitly provided by the Examiner in the rejection as seen above. The Applicant’s argument is therefore unpersuasive. 
The Applicant further argues that “taken as a whole, the office action admits that none of the individual reference teaches placing a block in an erase dwell time control state and setting the erase voltage for the block back to the erase voltage, if the block is determined to be erased” [pg. 11: ¶3: Rem]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant further argues that “the analysis in the office action is a clear example of impermissibly using the claim as a blueprint to identify otherwise unrelated teachings from the cited references and stitch them together to make a rejection, without considering the claim or the references as a whole” [pg. 11: ¶3: Rem]. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the Examiner’s rejection was based upon combining references with explicitly provided motivation to arrive at the claimed invention, the rejection is proper. 
The Applicant further argues that Guo is completely silent with respect to “dwell time” [pg. 11: ¶4: Rem]. In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues that the claims recite, “erase dwell time control state”, and no such state is described in Guo [pg. 11: ¶4: Rem]. The Examiner respectfully disagrees. From the specification, the Examiner finds that the “erase dwell time control state” is a state in which the voltage of the memory cells of a block are increased from a shallow erase voltage [see Fig. 4]. The Examiner can find no other limiting description of the erase dwell time control state in the written description or the claims. Accordingly, the Examiner has mapped the “erase dwell time control state” to the state the Guo leaves memory cells in after a physical secure erase operation, as it raises the voltage from an erase voltage (i.e. shallow erase voltage as taught by Oh) as part of the secure erase operation. As actions in the physical world are not instantaneous, it is understood that the memory cells of the block will be in this state for an amount of time (i.e. they will “dwell” there). Therefore, there is a factual basis to support the rejection and Applicant’s argument to the contrary is unpersuasive. 
The Applicant further argues that the reliance on the cited portion of Iwai is misplaced because Iwai describes an action taken without any determination of whether or not the block is erased [pg. 12: ¶1: Rem]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Iwai was never relied upon to provide a teaching of determining whether or not the first block was erased. Instead, Iwai teaches to set an erase voltage back to the default erase Oh teaches that an erase verification should be performed as part of a quick erase operation. Therefore, the combination of references teaches the claimed limitations. Furthermore, Iwai does not in fact “teach away” from the claimed combination as Applicant asserts because Iwai does not “criticize, discredit, or otherwise discourage the solution claimed” [see MPEP 2143.01(I)]. 
Because the Examiner has shown how the previously cited prior art references teach each and every claim element of the claimed invention, individually, and in combination, the claims are properly rejected as being obvious in view of the prior art and the Examiner’s rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139